Citation Nr: 1039773	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 2003 to April 2004.  
He also served in the reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for tinnitus.


FINDINGS OF FACT

1.  The Veteran denied experiencing ringing in his ears after his 
deployment, during a VA audiology consultation, and at a VA 
compensation and pension examination.  

2.  The preponderance of the competent and credible evidence is 
against a finding that the Veteran has tinnitus related to his 
military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2006 letter issued prior to the decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim for 
service connection for tinnitus, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  The letter advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, and VA treatment records and examination 
reports.

The Board notes that the Veteran has not been afforded a VA 
examination in response to his claim.  The Board, however, finds 
that no such examination is required in this case.  As explained 
below, there is no medical or credible lay evidence indicating 
that the Veteran currently has tinnitus that may be the result of 
his military service.  Consequently, VA is under no duty to 
afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notices is not shown to 
have any effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran served in the reserves and had active duty in 2003 
and 2004, when he was deployed to Iraq.  He reports noise 
exposure during service including small arms fire and grenade 
explosions during training, an explosive device detonating near 
his convoy in Iraq, as well as mortar and rocket attacks.  A 
statement from a fellow soldier supports the Veteran's report of 
in-service noise exposure.

Service treatment records show that the Veteran was exposed to 
loud noises during his active service.  However, these records do 
not show any diagnosis of tinnitus or complaints of ringing in 
the ears during service.  In fact, in a March 2004 post-
deployment health assessment, the Veteran denied ringing in his 
ears at that time and during his deployment.    

The Veteran has not submitted or identified any medical evidence 
showing complaints of tinnitus, a diagnosis of tinnitus, or 
opinion relating tinnitus to his military service. 

The Board recognizes that tinnitus is the type of disorder 
associated with symptoms capable of lay observation by the person 
experiencing it.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  However, the Veteran has not offered any statement 
regarding when any ringing in his ears began and has yet to 
proffer any evidence that such began during service, to include 
through his own statements.  Indeed, the Veteran's claim was 
filed and prosecuted solely by his representative.  Essentially, 
even the Veteran's own statements do not indicate that he has 
tinnitus that began during service.  Moreover, the Veteran denied 
tinnitus on his post-deployment health assessment, at a September 
2004 VA audiology consultation, and at a July 2005 VA 
examination.  

The Veteran's representative contends that the Veteran was 
excited and confused during his VA examination, could not hear 
well, and did not understand the questions.  This explanation 
does not account for the denial of tinnitus at the September 2004 
audiology consultation or why, on a form filled out by the 
Veteran, he indicated that he had not had ringing in his ears 
during or after his deployment.  Problems hearing certainly would 
not affect the Veteran's ability to fill out a form.  Thus, the 
contention that incorrect information was provided to the VA 
examiner is not consistent with the Veteran's other statements 
during service and during treatment, and is not credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board 
can consider bias in lay evidence and conflicting statements in 
weighing credibility).

Here, there is no competent lay or medical evidence indicating 
the Veteran suffers from tinnitus.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Despite the filing of a claim for tinnitus by the Veteran's 
representative, the Veteran himself has denied experiencing the 
disorder repeatedly.  The Veteran's report on in-service forms 
and to VA medical personnel after service are more probative and 
credible as to whether the Veteran suffers from tinnitus than the 
arguments made by the Veteran's representative that such exists.  
Thus, the preponderance of the competent and credible evidence 
indicates that the Veteran does not currently suffer from 
tinnitus, and the claim is denied. 

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


